Citation Nr: 1208593	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-19 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1972 to May 1975.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's service-connection claim for a back condition.  The Veteran disagreed with the RO's decision and perfected an appeal as to that issue.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Lincoln RO in April 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In June 2009 and November 2010, the Board remanded the Veteran's claim for additional evidentiary development.  The Veteran's claims folder has since been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's again.  However, after having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's service-connection claim must be remanded to ensure that the Veteran receives all consideration due to him under the law. 

Additional VA treatment records

Upon review of the files located in the Veteran's Virtual VA folder, it is apparent that the Veteran has received medical treatment at the VA Nebraska-Western Iowa Health System dated through September 13, 2011.  He was also administered a VA medical examination on September 19, 2011.  See the RO's September 25, 2011 Rating Decision [awarding the Veteran service connection for chronic epididymitis].  Significantly, no VA treatment report dated subsequent to April 2010, to include the September 2011 report of examination, is either physically associated with the Veteran's claims folder or electronically associated with the Veteran's Virtual VA file.  

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding VA treatment reports dated from April 2010 to the present day that are relevant to the Veteran's back claim should be obtained. 

Readjudication

The Board adds that the Appeals Management Center (AMC) last issued a Supplemental Statement of the Case (SSOC) addressing the issue remanded herein in May 2010.  Since that time, multiple VA treatment reports, private treatment records and lay statements of argument have been submitted to VA by the Veteran that are relevant to the Veteran's service-connection claim.  Although the Veteran's representative has waived initial review by the agency of original jurisdiction (AOJ) for some of these records [see the Veteran's representative's February 7, 2012 Memorandum], the Board emphasizes that all evidence submitted subsequent to May 2010 that is relevant to the Veteran's service connection claim must be considered before issuing a new SSOC in compliance with these remand instructions.  

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1. VBA should contact the Veteran and 
request that he identify any recent medical treatment he has received for his claimed back disability.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated treatment records from the VA Nebraska-Western Iowa Health System dated from April 2010 to the present day.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

 2.  Following the completion of the foregoing, and any other evidentiary development it deems necessary, the VBA should review the Veteran's entire record, to include all relevant evidence submitted since May 2010, and readjudicate the Veteran's service-connection claim.  If the claim is denied, in whole or in part, the VBA should provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

 action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


